UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES L. PETTUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00009-HEH-1)


Submitted:   June 15, 2010                 Decided:   July 13, 2010


Before MOTZ, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Pettus, Appellant Pro Se. Olivia N. Hawkins, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     L.   Pettus    appeals         the       district    court’s       order

denying his motion to alter or amend a judgment.                         We affirm.

           Pettus’s       motion    to     alter         or     amend     was    filed    in

response to the district court’s partial grant of his motion for

a   reduction   in   sentence      pursuant         to    18    U.S.C.     §    3582(c)(2)

(2006).    The district court awarded Pettus a two-level reduction

in his total offense level pursuant to Amendment 706 of the

United States Sentencing Guidelines Manual and reduced Pettus’s

sentence from 180 months imprisonment to 154 months.                                Pettus

claimed in his motion to alter or amend that he should have been

sentenced at the low end of the revised Guidelines range.                                 On

appeal, he argues that he was entitled to a full resentencing

under United States v. Booker, 543 U.S. 245 (2007).

           In   United      States       v.       Goodwyn,       596 F.3d 233,    235

(4th Cir. 2010), we concluded that a district court is without

jurisdiction to entertain a motion to alter or amend a judgment

granting   or   denying    relief    on       a    § 3582(c)       motion       unless   the

motion to alter or amend was made to correct “an arithmetical,

technical, or other clear error.”                  Because Pettus challenges the

merits of the district court’s decision in his motion to alter




                                          2
or   amend,      we      conclude   that      the    district        court    lacked

jurisdiction to hear the motion. *

            We    therefore     affirm     the    judgment     of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in    the    materials

before   the     court    and   argument     would   not     aid    the   decisional

process.

                                                                             AFFIRMED




     *
       Our decision to affirm is also supported by the Supreme
Court’s recent holding that the remedial aspect of Booker does
not make the Sentencing Guidelines advisory in a § 3582(c)
proceeding. Dillon v. United States, 2010 WL 2400109 (U.S. June
17, 2010) (No. 09-6338); see also United States v. Dunphy, 551
F.3d 247, 251-52 (4th Cir.), cert. denied, 129 S. Ct. 2401
(2009) (holding same).



                                         3